Mr. Justice Steele
delivered the opinion of the court.
The facts in this case will be found in the case of Loloff, Appellant, v. Heath, Appellee, decided at this term of court.
No appeal is provided by statute from a judgment of a justice of the peace taxing costs in a criminal case against the prosecuting witness, where the prosecution is found to be malicious.—Heiderer v. The People, 2 Colo. 672.
And the sole question for our determination is whether judgments by justices of the peace can be reviewed by writ of certiorari in cases where no appeal is provided by statute. We are of opinion that in such cases certiorari will lie; and such was the ruling of' this court in the case of Hause v. Rose, 6 Colo. 24. The decisions, of the court of appeals holding that the remedies provided by the act entitled “Justices and Constables” are exclusive, are not in conflict with this. No remedy was provided by statute.
The judgment will be reversed. Reversed'.